 1                              UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4
     In re:                          )             Case No.: 2:07-CV-00892-RCJ-GWF
 5                                   )
     USA COMMERCIAL MORTGAGE CO., )                Bankruptcy No.: 09-BK-32824-RCJ
 6
                                     )
 7                  Debtor.          )
     3685 SAN FERNANDO LENDERS, LLC, )
 8                                   )             ORDER SETTING STATUS
     et al.,
 9                  Plaintiffs,      )             CONFERENCE
     v.                              )
10   COMPASS USA SPE, LLC, et al.,   )
                    Defendants.      )
11                                   )
12

13            IT IS HEREBY ORDERED that a Status Conference is set for 09:00 A.M., Friday,
14
     May 17, 2019, in Las Vegas Courtroom 4B, before Judge Robert C. Jones.
15
              IT IS FURTHER ORDERED that the parties shall jointly file a Status Report with
16
     the Court on or before 5:00 P.M., Wednesday, May 8, 2019.
17

18            IT IS FURTHER ORDERED that out-of-state counsel who request telephonic

19   appearances shall file a Request to Appear Telephonically with the Court on or before
20
     5:00 P.M., Wednesday, May 8, 2019.
21
              IT IS SO ORDERED.
22

23                                             Dated this 25th day of April, 2019.

24

25

26                                                ROBERT C. JONES
                                                  Senior District Judge
27

28
